       Case 5:20-cv-01509-TJM-CFH Document 1 Filed 12/08/20 Page 1 of 29




UNITED STATES DISTRICT COURT FOR
THE NORTHERN DISTRICT OF NEW YORK


––––––––––––––––––––––– X
SOFTWARE LLC, a company registered        :           5:20-cv-1509 (TJM/CFH)
in Belize under Registration No.
IGSC/200/LLC879/20
                                                      COMPLAINT
                           Plaintiff,     :
                 against                  :
MICHAEL MARANDA, an individual;          :
MICHAEL MARANDA LLC, A New York
limited liability company; MICHAEL
CARTER, an individual; MELISSA WELSH,
an individual; DONALD D'AVANZO, an
individual; RICHARD LONG, an individual,
BLACK MESA COMMUNICATIONS, LLC, an
Oklahoma limited liability company, and
                           Defendant(s). :


––––––––––––––––––––––                   X


Plaintiffs, Software LLC, through its counsel, T. Edward Williams, Esq., of

Williams LLP for its Complaint, alleges as follows:

                           CONDITIONS PRECEDENT

Before filing this suit, Plaintiff complied with all condition precedent. For

example, in asserting its claims under the Computer Fraud and Abuse Act, 18




                                                                                1
       Case 5:20-cv-01509-TJM-CFH Document 1 Filed 12/08/20 Page 2 of 29




U.S.C. § 1030 et. seq., Plaintiff ensured that it was within the statute of

limitations in asserting such claim consistent with the relevant Second Circuit's

decisions. In addition, Plaintiff intends to assert claims against E. Stewart Jones

Hacker Murphy LLP (the "Firm"), and several of its attorneys, because, for the

last several years, the Firm (through its attorneys) has assisted, and, at times,

aided and abetted the named Defendants in defrauding Plaintiff and other

individuals and entities similarly situated as Plaintiff. Assuming the Firm has

any Know Your Client (KYC) mechanisms in place, the Firm should have known

that other than defrauding others, Defendants do not have a legitimate

business—notwithstanding the number of companies the Defendants form. If

the Firm were purely litigation counsel, one may be inclined to give the Firm a

pass, but the Firm is also transactional counsel to Defendants and many of the

Firm's lawyers are intimately involved in Defendants' "business." Thus, the Firm

and Defendants are connected in a way that justifies holding the firm liable.




                                  INTRODUCTION


 1.     Plaintiff seeks relief against Defendants for: (i) violation of the RICO

 Statute, 18 U.S.C. § 1961, with the predicate acts of criminal mail fraud, 18

 U.S.C. § 1341 and criminal wire fraud, 18 U.S.C. § 1343; and civil and criminal

                                                                                      2
      Case 5:20-cv-01509-TJM-CFH Document 1 Filed 12/08/20 Page 3 of 29




violation of the Computer Fraud and Abuse Act, 18 U.S.C. § 1030 (ii) replevin for

the immediate return of 1,632 of Plaintiff's L3+ computer bitcoin miners certain

bitcoin mining machines; (iii) civil theft; (iv) conversion; (v) fraud; (vi) breach of

the Hosting Agreements; (vii) fraudulent transfers between the Defendants and

third parties; and (viii) unjust enrichment.

2.    Plaintiffs sent 1,632 of their L3+ Computer bitcoin miners to Defendant,

Michael Maranda, LLC for Michael Maranda LLC to host under a Hosting Services

Agreement entered into on March 9, 2020. Under that Agreement, Defendants,

Michael Maranda and Michael Maranda LLC, made representations and

warranties as to the hosting facilities Maranda LLC operated and as to Michael

Maranda's knowledge and expertise in operating a sophisticated bitcoin

operation. It turned out, however, that Defendants, Michael Maranda LLC,

Michael Maranda, and other named Defendants misrepresented nearly

everything about the operation they were running to Plaintiff.             Overtime,

Plaintiff came to learn that Defendants had been fraudulently billing Plaintiff for

repair services that either did not occur or was not repair services at all within

the meaning of the Hosting Services Agreement. When Plaintiff caught

Defendants in the act, Defendants did not relent but instead diverted bitcoins

from Plaintiff's bitcoin miners for Defendants own use and refused to return


                                                                                    3
     Case 5:20-cv-01509-TJM-CFH Document 1 Filed 12/08/20 Page 4 of 29




Plaintiff's deposits and advance payment. Also, Defendants concealed their

prison and fraudulent business history from Plaintiff to induce Plaintiff to

contract with Defendants. Had Defendants known of Defendant, Michael

Maranda's prison history, or Maranda LLC's business history, and of Michael

Carter's history in stealing and operating stolen bitcoin miners, Plaintiff would

not have contracted or interacted with Defendants.

3.    Based on the foregoing and as detailed below, Defendants seek a replevin

for their miners, the return of certain deposits, and other damages. Plaintiff also

seeks its attorney fees and costs under the Hosting Services Agreement.


                                       PARTIES
A.    PLAINTIFFS


4.    Plaintiff, Software LLC, ("Software"), is a Belize company doing business

around the world and has its principal place of business at 5570 Princess

Margaret Drive, Belize City, Belize.

B.    DEFENDANTS

5.    Defendant, MICHAEL MARANDA (“Maranda"), is an individual who is one

of the owners of Michael Maranda LLC and other entities established to defraud

others. Maranda's address is 38 Oaklawn Avenue Farmville, NY 11738.




                                                                                 4
     Case 5:20-cv-01509-TJM-CFH Document 1 Filed 12/08/20 Page 5 of 29




6.    Defendant, MICHAEL MARANDA LLC, is a New York limited liability

company established by Michael Maranda to defraud others. Michael Maranda

LLC has a principal address at 38 Oaklawn Avenue Farmville, NY 11738 and

service may be had on him at that address.

7.    Defendant, MICHAEL CARTER, is an individual residing in New York.

Michael Carter conspired with Michael Maranda, Maranda LLC, and with the other

Defendants named in this suit to defraud Plaintiff and other individuals similarly

situated. Michael Carter uses the email address 0@minezero.com and goes by the

alias Ross Perot on clandestine internet forums. Michael Carter also uses the

alias DeletedAccount. Service may be had on Michael Carter by publication in

Newspapers that operate in the Northern District of New York.

8.    Defendant, RICHARD LONG, is an individual who has been involved with

Michael Maranda and Maranda LLC in defrauding Plaintiff and other individuals

similarly situated. Service may be had on Richard Long by publication in

Newspapers that operate in the Northern District of New York.

9.    Defendant, MELISSA WELSH, is an individual who is a resident of the

State of New York Ms. Welsh resides with Defendant, Michael Carter, from time

to time at an apartment in or close to Oswego, New York. Service may be had on




                                                                                5
      Case 5:20-cv-01509-TJM-CFH Document 1 Filed 12/08/20 Page 6 of 29




Melissa Welsh by publication in Newspapers that operate in the Northern District

of New York.

10.   Defendant, BLACK MESA COMMUNICATIONS LLC ("Black Mesa"), is an

Oklahoma limited liability company that is owned and operated by Defendant,

Donald D'Avanzo, and has a principal place of business at 1400 S. Fretz Avenue,

Suite 145 Edmond, OK 73003. Black Mesa also operates from 214 Beach 91st

Street, Apt. 3, Far Rockaway, NY 11693 and claims to operate under Federal Tax

Identification No. 83–4706881.

11.   Defendant, ADIRONDACK PV DESIGN ("Adirondack"), is a New York

limited liability company owned and operated by Richard Long. Upon information

and belief, Adirondack is not operational and is defunct and its sole purpose was

to be used to defraud Plaintiff. Service may be had on Adirondack PV Design by

publication in Newspapers that operate in the Northern District of New York.


                           JURISDICTION AND VENUE


12.   This Court has jurisdiction over this matter under 28 U.S.C. 1331, federal

question jurisdiction, as this action arises out of, among other federal statutes,

violation of federal statutes including, 18 U.S.C. § 1961, et seq. (the "RICO Act");

18 U.S.C. § 1343 ("Wire Fraud"); and 18 U.S.C. § 1341 ("Mail Fraud"); and 18

U.S.C. § 1030 (the Computer Fraud and Abuse Act). This Court also has

                                                                                  6
      Case 5:20-cv-01509-TJM-CFH Document 1 Filed 12/08/20 Page 7 of 29




jurisdiction over this matter under 28 U.S.C. § 1332, diversity jurisdiction,

because Plaintiff and Defendants are completely diverse and because the

amount in controversy exceeds $75,000.00. Further, jurisdiction in this Court is

premised on pendant or supplemental jurisdiction over Plaintiffs' claims brought

pursuant to New York state law.

13.   Venue in the Federal District Court for the Northern District of New York is

proper under 28 U.S.C. § 1391 because the Defendants are residents of the

Northern District and because the property Plaintiff seeks to recover are located

in the Northern District.

                                  ALLEGATIONS

14.   On March 9, 2020, Plaintiff entered into a Hosting Services Agreement

("Agreement") with Maranda LLC ("Maranda") under which Maranda LLC agreed

to host 1,632 L3+ computer bitcoin miners owned by Plaintiff (the "Miners" or

"Plaintiff's Miners"). See Agreement, attached hereto as Exhibit A.

15.   Under the Agreement, Maranda warranted and represented that Maranda

LLC's facilities were suitable for co-location and hosting of cryptocurrency

mining hardware and equipment in New York. Agreement, § 2(n—o).

16.   Michael Maranda also warranted and represented that he and Maranda LLC

are knowledgeable about bitcoin miners, that they know how to host bitcoin


                                                                                7
      Case 5:20-cv-01509-TJM-CFH Document 1 Filed 12/08/20 Page 8 of 29




miners, that they know when to repair bitcoin miners; and that they know how to

repair bitcoin miners.

17.   Maranda and Michael Maranda also warranted and represented that they

had specified knowledge about Plaintiff's Miners.

18.   Before entering into the Agreement Michael Maranda did not disclose to

Plaintiff that he had been imprison for a year in federal prison as Inmate No.

716091053.

19.   In addition, Michael Maranda did not disclose his checkered business

history in handling bitcoins computers for others.

20.   Michael Carter also did not disclose to Plaintiff his previous history in

stealing bitcoins and bitcoin miners from Plaintiffs.

21.   Had Plaintiff known of Defendants prison record and Defendants

checkered business past, Plaintiff would not have entered into the Agreement

with Defendants.

22.   Plaintiff shipped its Miners to Maranda LLC directly from the manufacturer.

See Spreadsheet of Plaintiff's Miners, attached hereto as Exhibit B.

23.   Plaintiff paid a hosting fee under Section 3(b) of the Agreement to

Defendants, which provides for the monthly hosting fees to be paid to Maranda

LLC of "equal to $0.0045 per kilowatt hour used by the Miners…."


                                                                               8
      Case 5:20-cv-01509-TJM-CFH Document 1 Filed 12/08/20 Page 9 of 29




24.   Section 3(b) of the Agreement provides, in its entirety, as follows:




                                                                             9
      Case 5:20-cv-01509-TJM-CFH Document 1 Filed 12/08/20 Page 10 of 29




25.    Also, Section 3(d) requires Plaintiff to deposit funds with Maranda LLC to

protect against "the Expected Power Consumption" of Plaintiff's miners.

 26. Section 3(d) provides, in its entirety, as follows:




                                                                              10
      Case 5:20-cv-01509-TJM-CFH Document 1 Filed 12/08/20 Page 11 of 29




27.    Plaintiff made deposits to Michael Maranda and Maranda LLC of

$48,409.95 to be used against electrical costs Maranda LLC were to incur.

28.    Plaintiff also made advance payment for deposit of $40,435.81 for

electrical and internet services.

29.    In total, Plaintiff made deposits and advanced payments of $88,845.76

to Maranda LLC.

30.    Maranda LLC and other Defendants did not spend Plaintiff's deposit and

advance payments as required by the Agreement.

31.    In fact, Defendants used Plaintiff's deposit and advance payments for

personal expenses.

32.    In fact, Maranda failed to disclose that at the time he was contracting with

Plaintiff, he could not make the rent payment on the building he uses to host

Plaintiff's miners.

33.    Indeed, Michael Maranda, Maranda LLC, and Michael Carter have owed

back rent on the spaces they are leasing from various landlords.

34.    For all intent and purposes, Defendants are insolvent and concealed their

economic condition from Plaintiff.




                                                                                11
      Case 5:20-cv-01509-TJM-CFH Document 1 Filed 12/08/20 Page 12 of 29




35.    Section 2(e) of the Agreement allows Maranda to make repairs to

Plaintiff's Miners, but only if Plaintiff grant prior written approval to Maranda LLC

of the repair.

36.    Section 2(e) of the Agreement provides, in its entirety, as follows:




37.    Beginning in March 2020, Defendants created create a scheme to charge

Plaintiff additional sums through fraudulent invoicing.

38.    To that end, Defendants, Donald D'Avanzo and Richard Long, created or

used already existing corporate entities for the purpose of defrauding Plaintiff

by submitting fraudulent invoices to Plaintiff.

39.    The amounts received from the invoices were split between the

Defendants.



                                                                                  12
      Case 5:20-cv-01509-TJM-CFH Document 1 Filed 12/08/20 Page 13 of 29




40.      Consistent with this scheme, Defendants sent Plaintiff multiple invoices

claiming that Defendants had performed work on Plaintiff's Miners.

41.      Defendants did not actually perform repair work on Plaintiff's miners.

42.      Plaintiff's Miners did not need repair; instead, Plaintiff's Miners only

needed to be set up properly consistent with the industry standard.

43.      In fact, Contrary to Michael Maranda's representations and Maranda LLC's

representation, neither Michael Maranda, Michael Carter, Melissa Welch, Donald

D'Avanzo, nor Richard Long knew or understood how to operate the Miners.

44.      Defendants specifically sent Plaintiff invoices in December 2020 for

"repair work" Defendants claimed was performed in March 2020, among other

dates.

45.      Some invoices also indicated that Michael Maranda had perform repair

work himself.

46.      Defendants did not perform any repair work on the Miners.

47.      Defendants used foreign and interstate commerce to send Plaintiffs these

invoices.

48.      The invoices represented that the claimed "repair work" was performed by

Black Mesa Communications LLC and by Adirondack PV Design.




                                                                                  13
      Case 5:20-cv-01509-TJM-CFH Document 1 Filed 12/08/20 Page 14 of 29




49.    Maranda and the other defendants named in this lawsuit are currently in

possession of Plaintiff's miners, and they have refused to release Plaintiff's

miners without Plaintiff conditions.

50.    Defendants have each accessed Plaintiff's miners and transferred data

from Plaintiff's miners in a manner that Plaintiff did not authorize, and, even if

Plaintiff's authorize Defendants to access their miners, Defendants exceeded the

scope of that authorization.

51.    For example, between March 9, 2020 and to the filing of this Complaint,

Defendants accessed Plaintiff's Miners for the purpose of diverting bitcoins

mined from Plaintiff's Miners to Defendants' respective bitcoin wallets.

52.    Since Defendants wrongfully accessed Plaintiff's Miners in violation of the

Computer Fraud and Abuse Act, 18 U.S.C § 1030 et. seq. Plaintiff has lost more

than 20 bitcoins or the equivalent of $360,000.00.

53.    The amounts Plaintiff has lost are directly traceable to Defendants'

wrongful access of Plaintiff's Miners.

                               COUNT I:
            (RICO ACT VIOLATIONS: AGAINST ALL DEFENDANTS)

54.    Plaintiff incorporates the previous allegations as if the allegations were

fully set forth in this paragraph.



                                                                               14
      Case 5:20-cv-01509-TJM-CFH Document 1 Filed 12/08/20 Page 15 of 29




55.    Plaintiffs' claims arise under Section 1964(c) of the RICO Act, and Plaintiff

asserts claims for violations of Section 1962(c) and (d) of the RICO Act.

A.     The Enterprise

56.    Defendants created an association-in-fact enterprise that consists of

Michael Maranda, Maranda LLC, Melissa Welsh, Michael Carter, Donald D'Avanzo,

Richard Long, Black Mesa Communications LLC, and Adirondack PV Design.

57.    The purpose of this enterprise was to defraud Plaintiff and other

companies like Plaintiff of bitcoins and other cryptocurrencies by representing

that Maranda LLC is a reputable bitcoin hosting and co-location company.

58.    Once the bitcoin companies fell for this ruse, Maranda LLC would take large

amounts of deposits from them and take their miners and mine bitcoins for his

own benefit notwithstanding the language of the Agreement entered into with

bitcoin mining companies.

59.    Maranda LLC, Michael Maranda, Melissa Welsh, Michael Carter, Donald

D'Avanzo, Richard Long, and the other entities formed by them would spend

deposits made to Maranda LLC on personal expenses wholly unrelated to

operating a bitcoin business.

60.    The activities of Defendants' enterprise affected interstate and foreign

commerce because Plaintiff is based in Belize, because monies were wired


                                                                                 15
      Case 5:20-cv-01509-TJM-CFH Document 1 Filed 12/08/20 Page 16 of 29




through foreign commerce, and because the Miners traversed foreign and

interstate commerce to reach Maranda LLC.

61.    In violation of Section 1962(c), Defendants conducted or participated and

conspired to participate, directly or indirectly, in the conduct of the enterprise's

affairs through a pattern of racketeering activity, and, in so doing, was the

proximate cause of Plaintiff's injury.

62.    Each of the individual defendants are persons within the meaning of

Section 1961.

63.    Each of the individual defendant knew the essential scope of the

Enterprise and each of the individual defendants intended to participate in the

affairs of the Enterprise.

64.    Each of the Defendants played discrete roles in the Enterprise: (1)

Maranda misrepresented Maranda LLC and its capabilities even though Maranda

knew Maranda LLC could not host thousands of Miners; (2) Michael Maranda,

Maranda LLC, and Michael Carter, misrepresented Maranda LLC's financial

condition and its capabilities to make it appear as if Maranda LLC was financially

sound and otherwise capable to operating a bitcoin hosting and co-location

business without committing fraud; (3) The remaining Defendants schemed to

obtain profits from fraudulent invoices they had prepared and sent to Plaintiff;


                                                                                 16
      Case 5:20-cv-01509-TJM-CFH Document 1 Filed 12/08/20 Page 17 of 29




(4) Defendants each stole bitcoins and other cryptocurrencies mined from

Plaintiff's miners and provided with unsubstantiated accounting and reasons

why Plaintiff's miners were not mining the amount of bitcoins Plaintiff's miners

were supposed to mine; (5) Defendants have each engaged in the extensive

practice of taking Plaintiff's bitcoins from Plaintiff's miners and redirecting those

bitcoins to each of the Defendants' own bitcoin accounts.

       B.    Specific Acts of Racketeering

65.    Defendants engaged in a pattern of racketeering activity as that term is

defined in Section 1961, in that Defendants committed at least two acts of

racketeering within 10 years of each other.

66.    Specifically, as more particularly described below, Defendants committed

discrete violations of 18 U.S.C. §§ 1341 and 1343 from the date Defendants

began doing business, which dates back to 2017 to the present.

       i.    Mail Fraud

67. Under 18 U.S.C. § 1341, federal law imposes criminal sanctions on anyone
who:

             Having devised or intending to devise any scheme or artifice to
             defraud, or for obtaining money or property by means of false or
             fraudulent pretenses, representations, or promises, or to . . .
             distribute, supply furnish or procure for unlawful use any counterfeit
             or spurious article, or anything represented to be or intimated or
             held out to be such counterfeit or spurious article, for the purpose of
             executing such scheme or artifice or attempting so to do . . . places


                                                                                  17
      Case 5:20-cv-01509-TJM-CFH Document 1 Filed 12/08/20 Page 18 of 29




             in any post office or authorized depository for mail matter, any
             matter of thing whatever to be sent or delivered by postal service . .
             . or delivered by any private or commercial interstate carrier, or
             takes or receives therefrom, any such matter or thing, or knowingly
             causes to be delivered by mail or such carrier according to the
             direction thereon, or at the place at which it is directed to be
             delivered by the person to whom it is addressed, any such matter of
             thing.

68.    Defendants knowingly devised a scheme or artifice to defraud Plaintiffs, or

for obtaining money of Plaintiffs' properties by means of false pretenses, false

representations, or promises or by distributing counterfeit and spurious articles.

69.    Each Defendant acted with the requisite intent to default Plaintiffs.

70.    In advancing, furthering, or carrying out the scheme to defraud Plaintiffs,

upon information and belief, Defendants used the mails, or caused the mails to

be used, in furtherance of their scheme to defraud Plaintiffs.

71.    Specifically, Defendants caused Plaintiff to ship its 1632 Miners through

foreign and interstate commerce to Defendants using commercial mail delivery

services.

72.    Each such use of the mails was in violation of 18 U.S.C. § 1341.

73.    Defendants acts of mail fraud constitute discreet Predicate Offenses

under Section 1961.




                                                                                18
      Case 5:20-cv-01509-TJM-CFH Document 1 Filed 12/08/20 Page 19 of 29




       ii.   Wire Fraud

74. Under 18 U.S.C. § 1343, federal law imposes criminal sanctions on anyone
who:

             Having devised or intending to devise any scheme or artifice to
             defraud, or for obtaining money or property by means of false or
             fraudulent pretenses representations, or promises, transmits or
             causes to be transmitted by means of wire, radio, or television
             communication in interstate or foreign commerce, any writings,
             signs, signals, pictures, or sounds for the purpose of executing such
             scheme or artifice.

75.    Defendants knowingly devised a scheme to defraud or obtain money or

property from Plaintiff by making materially false or fraudulent pretenses,

representations, or promises.

76.    Each Defendant acted with the requisite intent to defraud Plaintiffs.

77.    Each Defendant knowingly (and collectively) devised a scheme to defraud

or obtain money or property from Plaintiff by materially false or fraudulent

pretenses, representations, or promises.

78.    In advancing, furthering, or carrying out the scheme to defraud Plaintiff,

Defendants transmitted by means of wire or caused to be transmitted by means

of wire, writings, signs, signals, and pictures for the purpose of executing their

scheme, the following:

                          a. Defendants sent numerous text messages via
                             various mediums, including Telegram and other



                                                                               19
      Case 5:20-cv-01509-TJM-CFH Document 1 Filed 12/08/20 Page 20 of 29




                            messenger services from March 9, 2020, through the
                            present;

                         b. Defendants used emails from various email service
                            providers making fraudulent representations to
                            Defendants. See Relevant Email and Text Messages
                            attached hereto as Exhibit C.

79.    The wires affected interstate and foreign commerce.

80.    The uses of wires were each in violation of 18 U.S.C. § 1343.

81.    The acts described above constitute discrete Predicate Offenses under §

1961.

       iii.   Computer Fraud and Abuse Act

82.    Under 18 U.S.C. § 1030, federal law imposes civil and criminal penalty on

all individuals and entities who damage a protected computer.

83.    The term "computer" is defined as any device for processing or storing

data, which includes laptop and desktop computers. See 8 U.S.C. § 1030(e)(1).

84.    Further, the Court of Appeals for the Second Circuit has defined computers

as restricted databases or other similar machines.

85.    A computer is protected, within the meaning of the Computer Fraud Abuse

Act ("CFAA") where the computer is used in foreign commerce. See 8 U.S.C. §

1030(e)(2).




                                                                              20
      Case 5:20-cv-01509-TJM-CFH Document 1 Filed 12/08/20 Page 21 of 29




86.    Computer used in interstate or foreign commerce include any computer

connected to the internet.

87.    All Defendants, with requisite intent and in violation of Section

1030(a)(4), knowingly accessed Plaintiff's protected bitcoin Miners, without

Plaintiff's authorization or exceeded the authorization Plaintiff had granted

Defendants, to obtain bitcoins mined from Plaintiff's Miners.

88.    All Defendants, with requisite intent and in violation of § 1030(a)(5)(A),

caused the transmission of a program, information, code, or command to

Plaintiff's bitcoin miners, and in so doing, caused damage to Plaintiff's bitcoin

miners.

89.    All Defendants, with the requisite intent and in violation of §§

1030(a)(5)(B) and 1030(a)(5)(C), accessed Plaintiffs bitcoin miners and

recklessly caused damage to Plaintiff's bitcoin miners in that Defendants caused

Plaintiff's bitcoin miners to operate less efficiently and mine less bitcoins.

90.    The acts described above constitute discrete Predicate Offenses under §

1030.

       iv.   Pattern of Racketeering

91.    The predicate offenses as described above had the same or similar

purposes, results, participants, victims, and methods of commission, and are


                                                                                 21
      Case 5:20-cv-01509-TJM-CFH Document 1 Filed 12/08/20 Page 22 of 29




otherwise interrelated by distinguishing characteristics and were not isolated

events.

92.    Defendants' development of new companies and the transferring of assets

in the name of other individuals included at least two acts of Wire Fraud over a

period of more than two years.

93.    Defendants' commission of the Predicate Offenses included multiple acts

of mail and wire fraud constitute conduct that extends temporally from the past

into the future with a threat of repetition.

94.    Defendants' commission of the Predicate Offenses evidenced continuity

because both amounted to a closed period of repeated conduct as well as

conduct that extended temporally from the past into the future with a threat of

repetition.

                               COUNT II:
              (REPLEVIN FOR MINERS: Against All Defendants)

95.    Plaintiff incorporates the preceding allegations as if the allegations were

fully set forth in this paragraph.

96.    Defendants, Michael Maranda and Maranda, LLC are in possession of

Miners that belong to Plaintiff.

97.    Plaintiff has superior possessory right to the Miners.

98.    Plaintiff are entitled to immediate possession of the Miners.

                                                                               22
       Case 5:20-cv-01509-TJM-CFH Document 1 Filed 12/08/20 Page 23 of 29




99.     Plaintiff have attached an Emergency Motion under CPLR 7218 made

applicable in this Court through Fed.R.Civ.P 64.

                              COUNT III:
      (CONSPIRACY UNDER 18 U.S.C. § 1030(b) : Against All Defendants)


100. Plaintiff incorporates the preceding allegations as if the allegations are

fully set forth in this paragraph.

101. Defendants agreed to defraud Plaintiff its money and of Plaintiff's miners;

in addition, Defendants entered into a conspiracy to remove Plaintiff's Miners

out of Plaintiff's custody possession or control and to steal bitcoins from

Plaintiff's miners.

102. Defendants undertook an overt act in furtherance of their agreement in

that Defendants opened bank accounts; created fictitious invoices, received

money and miners form Plaintiff based on false representations; transferred

properties out of Plaintiff's reach.

103. Each Defendant intentionally participated in the furtherance of the plan

and the purpose of the plan.

104. Plaintiffs suffered damages as a proximate cause of Defendants' actions in

an amount to be proven at trial.

                                 COUNT IV:
                      (CONVERSION: Against All Defendants)

                                                                             23
     Case 5:20-cv-01509-TJM-CFH Document 1 Filed 12/08/20 Page 24 of 29




105. Plaintiff incorporates the preceding allegations as if the allegations are

fully set forth in this paragraph.

106. Plaintiff has a possessory right and property interests in their Miners and

the deposits they paid to Defendants.

107. Defendants have exercised dominion and control over Plaintiff's Miners

and money so as to deprive Plaintiff of the Miners and money.

108. Plaintiff is entitled to damages in amounts to be proven at trial.

                              COUNT V:
   (FRAUD: Against Michael Maranda, Michael Carter, and Maranda LLC)

109. Plaintiff incorporates the preceding allegations as if they are fully set forth

in this paragraph.

110. Defendants materially misrepresented facts about Maranda LLC's facility,

about Maranda's intention and use of Plaintiff's deposits and advance payments,

about Maranda LLC's capitalization, about Maranda and Maranda LLC's ability to

finance Maranda LLC, among other misrepresentations. In addition, Defendants

misrepresented the ownership of Plaintiffs' Miners.

111. In addition, Defendant, Michael Maranda concealed his criminal and

business history from Plaintiff.




                                                                                 24
     Case 5:20-cv-01509-TJM-CFH Document 1 Filed 12/08/20 Page 25 of 29




112. Defendant, Michael Maranda, did not disclose to Plaintiff that he had been

imprisoned for at least one year in federal prison as Inmate No. 71609-053.

113. Further, Defendant Michael Carter did not detail his business history in the

bitcoin mining industry in dealing with Plaintiff.

114. Defendant, Michael Carter, concealed that he had stolen machines from

other individuals and entities who had hosted their bitcoin miners with Michael

Carter, Michael Maranda, and Maranda LLC.

115. Defendant knew at or near the time they were making the

misrepresentations that the misrepresentations were false.

116. Defendants induced Plaintiff to rely on their representations.

117. Plaintiffs relied on Defendants' representations.

118. Plaintiff reliance was justified.

119. Plaintiff suffered damages in an amount to be proven at trial.

                           COUNT VI:
 (BREACH OF HOSTING SERVICES AGREEMENT: Against Michael Maranda
                    and Michael Maranda LLC)

120. Plaintiff incorporates the preceding allegations as if they were fully set

forth in this paragraph.

121. Defendants entered into the Hosting Services Agreement with Plaintiff.




                                                                              25
       Case 5:20-cv-01509-TJM-CFH Document 1 Filed 12/08/20 Page 26 of 29




122. Among other warranties and representations, Defendants represented and

warranted that its facility was suitable for Plaintiff's miners and that it facility

was optimal for Plaintiff's Miners.

123. Plaintiff performed it obligations under the Contract in that Plaintiff paid

Defendants deposits and advance fees and transported its Miners to Maranda

LLC.

124. Defendants breached their agreements with Plaintiff by claiming bogus

repairs to Plaintiff's miners that Plaintiff's Miners did not require, by claiming

they performed work that they did not actually perform, by siphoning bitcoins

from Plaintiff to Defendants.

125. Plaintiff is entitled to damages in amounts to be proven at trial.

                             COUNT VII:
              (FRAUDULENT TRANSFER: Against All Defendants)

126. Plaintiff incorporates the preceding allegations as if the allegations were

fully set forth in this paragraph.

127. Defendants have conveyed Miners and money owned by Plaintiff to and

among each other and to various third parties, which whom they are affiliated.

128. At the time Defendants conveyed Plaintiff's Miners and money, the

conveyance was made without fair consideration.

129. Defendants were insolvent or rendered insolvent because of the transfer.

                                                                                 26
     Case 5:20-cv-01509-TJM-CFH Document 1 Filed 12/08/20 Page 27 of 29




130. Further, Defendants committed the transfer to hinder, delay, and defraud

creditors like Plaintiff.

131. Plaintiff is entitled to damages in amounts to be proven at trial

                               COUNT VIII:
                (UNJUST ENRICHMENT: Against All Defendants)

132. Plaintiff incorporates the preceding allegations as if the allegations are

fully set forth in this paragraph.

133. Defendants were enriched by keeping Plaintiff's Miners, the bitcoins mined

from Plaintiff's Miners, and the deposits Plaintiff made to Defendants.

134. Defendants benefitted at Plaintiff's expense.

135. It is against equity and good conscience to permit Defendants to retain

Plaintiff's deposits, Plaintiff's Miners, and the bitcoins Mined from Plaintiff's

Miners.

136. Plaintiff has incurred damages to be proven at trial.

                                   COUNT IX:
                      (CIVIL THEFT: Against All Defendants)

137. Plaintiff incorporates the preceding allegations as if the allegations are

fully set forth in this paragraph.

138. Defendants have obtained property that belong to Plaintiff and have

exercised dominion and control over Plaintiff's Property.


                                                                              27
     Case 5:20-cv-01509-TJM-CFH Document 1 Filed 12/08/20 Page 28 of 29




139. Defendants have exercised dominion and control over Plaintiff's property

in the manner that deprives Plaintiff from accessing or using its property in a

manner consistent with Plaintiff's interests in its Property.

140. Plaintiff is entitled to damages in an amount to be proven at trial.

      WHEREFORE, based on the foregoing, Plaintiff seeks the following reliefs:

            (i)     For the return of all of Plaintiff's Miners;
            (ii)    For treble damages on all monetary damages Plaintiffs
                    suffered;

            (iii)   For all sums Defendants have earned from operating
                    Plaintiffs' Miners;

            (iv)    For attorney fees and costs pursuant to the Agreement;

            (v)     For all equitable relief this court deems proper under the laws
                    of the state of New York;

            (vi)    For moratory interests on all damages incurred by Plaintiffs;
                    and

            (vii) For all other relief this Court determines to be proper under
                  the laws of the states of New York and under Federal law.

Dated as of December 8, 2020
New York, New York




                                                                                28
Case 5:20-cv-01509-TJM-CFH Document 1 Filed 12/08/20 Page 29 of 29




                                   RESPECTFULLY SUBMITTED,

                                   /s/ T. Edward Williams, Esq.
                                   T. Edward Williams, Esq.
                                   WILLIAMS LLP
                                   7 World Trade Center
                                   250 Greenwich 46th FL.
                                   New York, New York 10007
                                   Tel: 212.634.9106
                                   Fax: 212.202.6228
                                   Edward.williams@wmsintl.com




                                                                     29
